Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manzano et al. (U.S. 2020/0233728 A1).
Re claim 1, Manzano et al. disclose in Figures 1-6 a method for implementation by one or more computing devices (e.g. abstract and Figure 1) comprising: receiving, by a cloud computing environment, a plurality of requests for handling by the cloud computing environment (e.g. paragraph [0077] as the system can be implemented on cloud environment), each of the requests encapsulating text (e.g. paragraphs [0013, 0038, and 0045] wherein the request can include the text such as data values, login information, source information associated with the request); executing each of the requests by the cloud computing environment (e.g. Figure 1 via the development application 104 in the cloud environment in paragraph [0077]); monitoring performance metrics associated with the execution of each request (e.g. paragraphs [0015-0017] with data metrics is monitored via CMS); generating, for each request, a vector encapsulating information associated with the request including the text encapsulated within the request and the corresponding monitored performance metrics (e.g. paragraphs [0017, 0022-0023] a set of data including the associated request and its performance metrics is received and stored for analysis); assigning each request to either a normal request cluster or an abnormal request cluster based on which cluster has a nearest mean relative to the corresponding vector (e.g. Figure 1 and paragraphs [0018-0019] wherein data is classified/cluster into a specific grouping such as normal or abnormal depending on the setting); and providing data characterizing the requests assigned to the abnormal request cluster (e.g. paragraphs [0021-0022, 0039-0042] wherein the grouping/cluster is classified and characterized as abnormal).
Re claim 2, Manzano et al. disclose in Figures 1-6 generating the normal request cluster and the abnormal request cluster using k- means clustering (e.g. paragraph [0024] and claim 7).
Re claim 3, Manzano et al. disclose in Figures 1-6 the nearest mean corresponds to a cluster having a least squared Euclidian distance (e.g. paragraph [0024]).
Re claim 4, Manzano et al. disclose in Figures 1-6 the normal request cluster and the abnormal request cluster are generated based on logged historical requests received by the cloud computing environment (e.g. paragraphs [0025, 0028, and 0040]).
Re claim 5, Manzano et al. disclose in Figures 1-6 the requests are of different types and, for each request type, there is a corresponding normal request cluster and a corresponding abnormal request cluster (e.g. paragraphs [0037-0039] wherein the request can be information as requested).
Re claim 6, Manzano et al. disclose in Figures 1-6 the k-means clustering defines the normal request cluster and the abnormal request cluster using combined vectors encapsulating information derived from logged historical requests with numeric performance metrics associated with the corresponding request (e.g. paragraphs [0013 and 0018-0019]).
Re claim 12, Manzano et al. disclose in Figures 1-6 the logged historical requests each identify a type of request, an amount of time to handle the request, an amount of time to handle a query associated with the request, processing resources used by the request, or memory used by the request (e.g. paragraphs [0018-0019, 0038-0039 and 0045]).
Re claim 13, Manzano et al. disclose in Figures 1-6 the requests originate from a client computing device and are associated with execution of a cloud-based software application in a browser executing on the client computing device (e.g. Figure 1 and paragraphs [0039 and 0077] wherein the clients and server are operated on the web-cloud based).
Re claim 14, Manzano et al. disclose in Figures 1-6 transmitting data to a remote computing system characterizing each request assigned to the abnormal request cluster (e.g. paragraphs [0015-0016]).
Re claim 15, Manzano et al. disclose in Figures 1-6 the requests are hypertext transfer protocol (HTTP) requests (e.g. paragraph [0039] wherein the clients and server are operated on the web-cloud based).
Re claim 16, Manzano et al. disclose in Figures 1-6 executing or attempting to execute, by the cloud computing environment, requests assigned to the abnormal request cluster (e.g. paragraphs [0038-0040]).
Re claim 17, Manzano et al. disclose in Figures 1-6 the providing data comprises: causing the data characterizing requests assigned to the abnormal request cluster to be displayed in an electronic visual display, storing the data characterizing requests assigned to the abnormal request cluster in physical persistence, or loading the data characterizing requests assigned to the abnormal request cluster in memory (e.g. Figure 1 via dashboard 116 and paragraph [0015]).
Re claim 18, Manzano et al. disclose in Figures 1-6 implementing at least one code patch in the cloud computing environment which causes a request previously assigned to the abnormal request cluster to be subsequently assigned to the normal request cluster when received again by the cloud computing environment (e.g. paragraphs [0013-0014 and 0021-0022]).
Re claim 19, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 20, Manzano et al. disclose in Figures 1-6 a method for implementation by one or more computing devices (e.g. abstract and Figure 1) comprising: receiving, by a cloud computing environment, a plurality of requests for handling by the cloud computing environment (e.g. paragraph [0077] as the system can be implemented on cloud environment with multiple clients/requests to the server via cloud based system), each of the requests encapsulating text (e.g. paragraphs [0013, 0038, and 0045] wherein the request can include the text such as data values, login information, source information associated with the request); executing each of the requests by the cloud computing environment (e.g. Figure 1 via the development application 104 in the cloud environment in paragraph [0077]); logging monitoring performance metrics associated with the execution of each request in a log (e.g. paragraphs [0025, 0028, and 0040]); generating, for each request in the log, a vector encapsulating information associated with the request including the text encapsulated within the request and the corresponding monitored performance metrics (e.g. paragraphs [0017, 0022-0023] a set of data including the associated request and its performance metrics is received and stored for analysis); generating, using k-means clustering as applied to the generated vectors, a normal request cluster specifying a boundary for the vectors and an abnormal request cluster corresponding to vectors falling outside the specified boundary of the normal request cluster (e.g. paragraphs [0018-0019 and 0024] and claim 7); receiving, by the cloud computing environment subsequent to the generation of the normal request cluster and the abnormal request cluster, a plurality of new requests for handling by the cloud computing environment, each of the new requests encapsulating text (e.g. paragraphs [0032, 0038-0039 and 0044-0045]); executing each of the new requests by the cloud computing environment (e.g. Figure 1 via the development application 104 in the cloud environment in paragraph [0077]); monitoring performance metrics associated with the execution of each new request (e.g. paragraphs 0015-0016]); generating, for each new request, a vector encapsulating information associated with the new request including the text encapsulated within the new request and the corresponding monitored performance metrics (e.g. paragraphs [0017, 0022-0023] a set of data including the associated request and its performance metrics is received and stored for analysis); assigning each new request to either a normal request cluster or an abnormal request cluster based on which cluster has a nearest mean relative to the corresponding vector (e.g. Figure 1 and paragraphs [0018-0019] wherein data is classified/cluster into a specific grouping such as normal or abnormal depending on the setting); and providing data characterizing the new requests assigned to the abnormal request cluster (e.g. paragraphs [0021-0022, 0039-0042] wherein the grouping/cluster is classified and characterized as abnormal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manzano et al. (U.S. 2020/0233728 A1) in view of Kushkuley et al. (U.S. 10,789,293 B2).
Re claims 7-8, Manzano et al. fail to disclose in Figures 1-6 converting text from logged historical requests into numeric values using a word embedding algorithm and the word embedding algorithm is word2vec.  However, Kushkuley et al. disclose in Figure 1-4 converting text from logged historical requests into numeric values using a word embedding algorithm and the word embedding algorithm is word2vec (e.g. abstract and paragraphs [0028 and 0032]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add converting text from logged historical requests into numeric values using a word embedding algorithm and the word embedding algorithm is word2vec as seen in Kushkuley et al.’s invention into Manzano et al.’s invention because it would enable to efficiently processing the corpus in the request.
Re claim 9, Manzano et al. in view of Kushkuley et al. further disclose in Figures 1-6 selectively removing text within each logged historical request prior to generating the corresponding combined vector to optimize the k-means clustering (e.g. Manzano et al. - Figure 5 and paragraphs [0020-0022]).
Re claim 10, Manzano et al. in view of Kushkuley et al. further disclose in Figures 1-6 normalizing each combined vector prior to generating the normal request cluster and the abnormal request cluster using k-means clustering (e.g.Manzano et al. – paragraphs [0018-0019 and 0025-0027]).
Re claim 11, Manzano et al. in view of Kushkuley et al. further disclose in Figures 1-6 averaging multiple vectors for each historical request to generate an average vector, the average vector being combined with a numeric vector to result in the combined vector for each request (e.g. Kushkuley et al. – see appendix in columns 9-10).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2022/0067525
U.S. Patent Application Publication No. 2021/0406642
U.S. Patent Application Publication No. 2020/0233728
U.S. Patent Application Publication No. 2018/0025303
U.S. Patent Application Publication No. 2017/0019308
U.S. Patent Application Publication No. 2013/0097706
U.S. Patent No. 10,789,293
U.S. Patent No. 11,314,576
U.S. Patent No. 11,314,444
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry, can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/PHUOC H NGUYEN/                                                                                    Primary Examiner, Art Unit 2451